Title: To Benjamin Franklin from John Torris, 13 May 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 13th. May 1780.
On my return Home I Paid Mr. Coffyn the 144 l.t. your Excellency has been so good to give the Bold De Letang.
I Beseech your Excellency will no more advance any money to the People of our Privateers, as they are mostly Paid before hand for their Cruise, they being very extravagant in their Expences.
I have Called at M: Le Duc De Penthievre’s & found the Proces for the Aurora was sent the same morning to your Excellency, who, on perusall, will see the flat Contradictions & bad faith in the reports of the Parjured Capt. Roodenberg, & that, these Circumstances, Together with the fraudulous form of the Bills of Lading, which, contrary to the Law of all Nations in war Time, do not mention the owner’s Name, must Clearly prove that the Cargoe is in fact the Property of the Consignataires in Dublin; & were your Excellency to adopt the Ennemy’s method to force the Neutral Reclamateurs to swear to the Property, you wou’d have no further doubt about it, not Presumeing that reputable Merchants woud ever Parjure themselves. The Memorial on the affair, which I daily expect from the Celebrated Mr. Groult, will satisfy your Excellency that, a Condamnation of the Cargoe must forthwith be granted to the Captor. I shall send this Memorial to Mr. De Maussallée my Avocat aux Conseils, & he will Call on your Excellency for all the Documents, for to enable Himself to Convince, that, the Cargoe is Legally acquiered to the owners & Crew of the unfortunate Black Prince.

I have wrote yesterday to Morlaix for all the Papers that might have been found on Board of our Two unCondamned English Prises, Lying & spoiling there.
The Friendship Capt. Pretty John with salt from Lisbon to Dartmouth.
The Peter Capt. Thos. Byrne from London to Madeira with flour.
So soon these documents reaches, if any found, I shall forward them to your Excellency.
But in the Interim, Capt. Dowlin observes, that, your Excellency will run no kind of risk in ordering the admiralty at Morlaix to sell previously, Because, Besides the reports, the Prisonners Bills signed by both Crew when set at Liberty, wherein their stations on Board are mentionned, which he deliver’d to Mr. John Diot who sent them to your Excellency the 27th. March, do explain & prove so well, that these Vessells were maned entierely with British Subjects, therefore were English Bottoms, & of Course good Prises, that your Excellency need no other proof to Condamn, & in argueing I never thought of these signed obligations of both Crews, Laying in the Hands of your Excellency. I am now Persuaded that on Peruseing them, your Excellency will remove all kind of objections & be enabled to grant Immediate Justice to the Captors in Condamning without further delay these Two Spoiling Prises, & endeed, these proofs wou’d be fully sufficient in our Tribunals.
I remain with all respect Honnd. Sir your Excellency’s Most obedient & most Humble Servant
J. Torris
 
Endorsed: May 13
Notation: Mr. Torris May 13. 1780.—
